— Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered July 10, 1986 which convicted defendant after jury trial of two counts of sodomy in the first degree of Francisco Bruno (counts 1 and 2); three counts of sodomy in the first degree (counts 3, 4, and 5) and one count of sexual abuse in the first degree (count 6) of Christopher Rivera; and rape in the first degree (count 15) and two counts of sodomy in the first degree (counts 16 and 17) of Shakira Featherston; and sentenced defendant to 8 Vs to 25 years on counts 1 and 2, concurrent to each other but consecutive to the sentences on the other counts, 8 Vs to 25 years each on counts 3, 4, and 5 and ZVs to 1 years on count 6, concurrent with each other but consecutive to the other counts, and 8 Vs to 25 years each on counts 15, 16, and 17, concurrent with each other but consecutive to the other counts modified, on the law and the facts to reverse the convictions, vacate the sentences and dismiss the indictment as to counts 1, 2, 3, 4, 5 and 6, with leave to the People, should they be so advised, to resubmit those charges to another Grand Jury, and otherwise affirmed.
Defendant, who was a teacher at the PRAGA Day Care Center in Bronx County, was tried and convicted on various charges stemming from his sexual molestation of several very young pupils at that center. The facts and precise nature of the charges are summarized in detail in Justice Smith’s dissent.
On this appeal, defendant asserts that the indictment on which he was tried was fatally deficient in two respects — (1) that the time frame set forth was not sufficiently specific and thereby failed to comply with the mandate of CPL 200.50 (6), and (2) that it failed to protect him from duplicitous counts in violation of CPL 200.30 (1).
As to the time frame specified in the indictment, we cannot agree with Justice Smith’s conclusion that it was unreasonable on its face and we find, to the contrary, that within the parameters of this case the time frame was set forth with sufficient specificity to meet the statutory requirement.
While CPL 200.50 (6) states that an indictment must contain "[a] statement in each count that the offense charged therein was committed on, or on or about, a designated date, or during a designated period of time”, the Court of Appeals in People v Keindl (68 NY2d 410) has more definitively delineated the scope and meaning of that section. In its decision in Keindl (supra, at 417), the court made clear that the statute *15"neither requires the exact date and time, nor does it restrict the length of the designated period of time which may be stated”. What is required is that the interval of time set forth in each count reasonably serve the function of protecting defendant’s constitutional right to be informed of the nature and cause of the accusation so as to enable him to prepare a defense. (Supra, 68 NY2d, at 417.)
In People v Keindl (supra, at 418), the court was dealing with repeated criminal sexual acts committed at home by defendant upon his stepchildren who were 8, 9 and 11 years old when the abuse began and the indictment charged defendant "with criminal sexual acts occurring over periods of time extending for as many as 10, 12 and 16 months”. While the court found those periods to be unreasonable, it expressly noted that the children in that case "although of tender years, appear to have been old enough to parse the various acts within the time spans with more particularity” (supra, at 421).
Most significantly, the Court of Appeals in Keindl (supra) emphasized that when time is not a substantive or essential element of the crime charged — as in rape or sodomy — a determination as to whether the time specified is sufficiently specific must be made on an ad hoc basis by. considering all relevant circumstances. These include, in addition to the time span set forth and the knowledge that the People have or should have of the exact dates of the crime, the age and intelligence of the victim and other witnesses, the surrounding circumstances and the nature of the offense, including whether it is likely to occur at a specific time or is likely to be discovered immediately. (Supra, at 419.)
Relating those precepts to the instant situation it is apparent that we are dealing here with child victims between three and six years of age, years so tender that the children must be said to have had an undeveloped cognitive awareness of precise dates and times and were incapable of specifying the dates of the commission of the particular crimes beyond what was here provided. The very nature of these crimes, which occurred at random and without a precise chronological pattern, the fact that these crimes were committed secretly and in isolation upon each individual child victim by an adult "authority figure”, and the psychological implications stemming therefrom, all militated against immediate discovery by either the families of these children or the prosecuting authorities. It is in this setting that we must determine the reasonableness of the specification of the time frame of nine months "excluding weekends”. It is also important that such time *16frame was further limited to the hours of the school day schedule of the class attended by these children, which corresponded to the times of defendant’s employment at the Day Care Center. Thus, not only was defendant clearly on notice that the crimes were alleged to have taken place only during the hours that he was at work, but this was further narrowed by amplification in the bill of particulars as to the precise location of the crimes — i.e., 450 Castle Hill Avenue, in the classroom designated number 205 and in the bathroom of that classroom.
In evaluating the totality of the circumstances present in the instant case, including the realities of the disparate cognitive and recall abilities of an alleged adult perpetrator and infant victims of three to six years of age, we conclude that the information provided to defendant was sufficiently circumscribed as to time and locale so as to reasonably apprise defendant of the specific charges against him within the mandate of CPL 200.50 (6) and that he was enabled thereby to prepare a defense. To accord a contrary construction to the statute under these facts would be to cloak adult perpetrators of heinous sexual crimes with a mantle of immunity when they select as their victims infants whose undeveloped mental capacities make it impossible for them to recall with exact precision the timing of those crimes. We do not believe that the statutory provision was intended to be construed in a manner which totally ignores recognized realities and unnecessarily tramples upon the interests of those least able to protect themselves.
With respect to the convictions involving the victims Francisco Bruno and Christopher Rivera, we are constrained by virtue of the decision in People v Keindl (supra) to agree that a reversal is mandated on the ground of duplicitousness in light of the trial testimony as to repeated acts which could not be individually related to specific counts in the indictment. However, as indicated in the factual recitation contained in Justice Smith’s dissent, the same is not the case with respect to the three charges involving the victim Shakira Featherston. The indictment charged defendant with three discrete separate crimes committed upon that victim — i.e., rape in the first degree (count 15); sodomy in the first degree (count 16); and sodomy in the first degree (count 17) — and her testimony established that defendant committed each of the described acts only once, thereby eliminating any potential for double jeopardy or questions as to the reliability of the verdict, the concerns stressed by the court in People v Keindl (supra).
*17We have also considered the other issues raised in the dissent, that is, defendant’s entitlement to an identification hearing, the prosecutor’s summation, the evidence given by the child witness Tiffanie Kendall and the assertion that the child complainants should have been sworn, and find not only that they are in the main unpreserved, but, also, that they are without merit.
With respect to the identification issue, defendant formally moved by motion dated September 24, 1985 to suppress the children’s identification testimony on the basis that the identification process was tainted and suggestive because photographs of the defendant had been shown to the children. Since we agree that all the convictions except those involving Shakira Featherston must be reversed, our discussion on the identification issue is limited to that complaining witness. The trial court’s denial of the motion insofar as it related to Shakira was wholly proper since, concededly, she was a student in defendant’s class in room 205 and saw him daily on a weekday basis. Since defendant was well known to her, there was no identification issue and no need for a Wade hearing. (See, e.g., People v Tas, 51 NY2d 915; People v Gissendanner, 48 NY2d 543.) In addition, the photographs at issue, which were taken after the defendant’s arrest, were used to confirm her identity of the defendant rather than for the purpose of identifying a perpetrator, so no Wade issue was implicated. Nor is the dissent’s reference to the amendment of the statute governing suppression motions availing. The amendment to CPL 710.60 (3) does not enlarge the legal basis, in distinction to the factual basis, for the granting of a Wade hearing, especially where, as here, the defendant and the witness Shakira Featherston were previously known to one another. (See, Preiser, Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 11 A, 1988 Pocket Part, CPL 710.60.)
No objection having been raised with respect to any of the comments in the prosecutor’s summation which are now complained of, that issue is unpreserved. Moreover, those comments were in the nature of an explanation in response to the vigorous defense assault upon the children’s initial hesitancy to tell the whole story.
The Judge’s charge regarding the unstricken testimony of Tiffanie Kendall was likewise not objected to. Despite repeated opportunities to raise objections to the charge, including a robing room conference for that purpose, no objection whatsoever was directed to this portion of the charge by defense *18counsel although specific objections were made by him to other parts of the charge.
As to the dissent’s observation that these child witnesses should not have been sworn, reference to the record demonstrates that the Trial Judge carefully and meticulously examined each of the children involved to ascertain whether they understood and appreciated the meaning of the oath and their individualized answers amply support his conclusion that each should be sworn. Concur — Sullivan, J. P., Asch and Ellerin, JJ.